DETAILED ACTION
This action is responsive to the Application filed on 06/02/2022. Claims 1, 2, 4-7, 10, 12, 14, 16, 17, 21, 23-30 are pending in the case.  Claims 1 and 14 are independent claims. Claims 1 and 14 are amended. Claim 30 is new.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/01/2018 have been fully considered but they are not persuasive.
	Applicant argues that Mohammed does not disclose core speed. Examiner clarifies that is was argued previously that Mohammed discloses “data indicative of cores speed”, which is not equivalent. Nevertheless applicant has amended claim one to recite that the “data comprises at least one of cores speed…”. For this amended limitation Cheung is relied upon in the updated 35 USC 103 rejection.

Further applicant argues that Mohammed can not be combined with Vala, Rai or Eldin, as suggested in the advisory action. Nevertheless, neither Vala, Rai or Eldin are relied upon for the updated rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 14, 21, 23-27 are rejected under U.S.C. 103 as being unpatentable over Mohammed et al. “Crack detection in a rotating shaft using artificial neural networks and PSD characterization” hereinafter Mohammed. Further in view of Mohanty et al. “Bayesian Statistic Based Multivariate Gaussian Process Approach for Offline/Online Fatigue Crack Growth Prediction” hereinafter Mohanty. Further in view of Cheung et al “Improving Load Signal and Fatigue Life Estimation for Helicopter Components Using Computational Intelligence Techniques” hereinafter Cheung

Regarding claim 1
Mohammed teaches, a computing system, comprising: one or more processors; and one or more memory devices, the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising (Section 4.3 p3 “The MATLAB Neural Network Toolbox was used for this investigation” Matlab is a computer program, requiring memory and processors to implement programs developed in a computing environment) obtaining historical operational data associated with a first rotatable structure of a first machine and obtaining historical operational data associated with a second rotatable structure of a second machine; obtaining data indicative of a fatigue crack size for a first crack on the first rotatable structure;  Receiving operational data … while the first rotatable component of the first machine is rotating; ( Section 4.3 ¶02 “1000 files of vibration data were generated for every shaft for Ch1, Ch2 and Ch3. Half of these files were used to train the neural networks; the other half of the data set was used to test the networks performance with each case using 500 training patterns for each case of the condition. Those cases are: 1. Normal shaft 2. Faulty shaft with 40 % cut 3. Faulty shaft with 50 % cut 4. Faulty shaft with 60 % cut. ” test data was created for four different shafts, corresponding to rotatable structure of a machine, although the data seemed to be generated by a single test rig, described in Section 2.1, the data collected is representative of 4 machines each with a different shaft element, therefor corresponding to 4 different machines. Furthermore, the operational data is vibration data collected while the rotors are rotating.) constructing a non-physics based model correlating a fatigue crack growth with the obtained historical operational data associated with the first rotatable structure of the first machine and with the obtained historical operational data associated with the second rotatable structure of the second machine using a machine learning technique; ( Section 4.3 ¶03-04 “A two layered feed-forward neural network trained using the back propagation algorithm was employed to perform shaft condition diagnosis…. The three neural networks are required to predict the shaft condition under normal working condition.” Training a neural network corresponds to constructing a non-physics based model. The neural network is used to predict the shaft condition, the condition of the shaft is indicative of the crack growth that has occurred in the shaft under test. The operational data (which includes data from 4 different shafts representing the condition of 4 machines) used to both train and test the model is used to correlate a certain crack condition to the data. ) 
Mohammed does not explicitly teach, operational data that is indicative of causes of fatigue crack growth; and determining, [while the machine is operating], a predicted fatigue crack growth of the first crack based on the non-physics based model, the received operational data, and the data indicative of the fatigue crack size for the first crack, wherein the predicted fatigue crack growth of the first crack is data indicative of a fatigue crack growth rate or an absolute crack growth. wherein the historical operational data associated with the first rotatable structure of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of core speed, torque, or acceleration of the first rotatable structure, and wherein the historical operational data associated with the second rotatable structure of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of core speed, torque, or acceleration of the second rotatable structure;
Mohanty when addressing online crack growth prediction based on vibration data teaches, operational data that is indicative of causes of fatigue crack growth ( pg 4 column 2 “small piezoelectric sensors in the full scale hardware can be mounted to measure equivalent damage state information in a real time situation.” Sensors receive operational vibration data in an “online” environment, while the machine is undergoing stress. The sensor data measures “damage state information” which is indicative of causes of fatigue crack growth.) and determining, [while the machine is operating], a predicted fatigue crack growth of the first crack based on the non-physics based model, the received operational data, and the data indicative of the fatigue crack size for the first crack, wherein the predicted fatigue crack growth of the first crack is data indicative of a fatigue crack growth rate or an absolute crack growth. ( pg 4 Gaussian process Based Online predictive Model column 2 “These sensor signals can be obtained at regular instances and after necessary signal processing, it can be fed to the GP input space to map the output space crack length or crack growth rate.” The signals from the sensors, operational data, is processed so that the signals can be used to predict either crack growth rate or crack growth length. A GP is a non-physics based model as described in the abstract “The GP model is a Bayesian statistic stochastic model that projects the input space to an output space by probabilistically inferring the underlying nonlinear function… Once the GP model is trained, a new output space for which the corresponding crack length or crack growth rate is not known, is predicted using the trained GP model.” The online model described performs the “determination” step while collecting the sensor data, as evident by the descriptor ‘online’.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a non-physics model to use online vibration data to predict future growth of cracks as taught by Mohanty to the disclosed invention of Mohammed.
	One of ordinary skill in the arts would have been motivated to make this modification in order implement “offline and online prediction models…[and] rate based prediction which better resembles to a fracture mechanics based crack growth prediction approach…Once the GP is trained with a known input-output data set, it can predict the output crack length or its rate under the particular loading envelope.” (pg 2 column 2 paragraph 1 Mohanty)
Mohammed/Mohanty does not explicitly teach, wherein the historical operational data associated with the first rotatable structure of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of core speed, torque, or acceleration of the first rotatable structure, and wherein the historical operational data associated with the second rotatable structure of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of core speed, torque, or acceleration of the second rotatable structure;
Cheung however when addressing using operating parameters for fatigue life estimation using machine learning techniques,  wherein the historical operational data associated with the first rotatable structure of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of core speed, torque, or acceleration of the first rotatable structure, and wherein the historical operational data associated with the second rotatable structure of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of core speed, torque, or acceleration of the second rotatable structure;  (pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” Section 3 pg 610 “FSCS parameters are already recorded by the flight data recorder found on most Helicopters…The overall goal of this work was to develop computational models to generate accurate predictions for helicopter loads using flight state and control system (FSCS) parameters” the historical flight data contains several parameters associated with multiple engines or rotatable structures on multiple helicopters. The parameters include the claimed environmental condition data, speed and torque or rotatable structures, as highlighted in Table 1. Various environmental features such altitude and temperature, 1st and 2nd engine torque and rotor shaft torque, and finally rotor speed: 
    PNG
    media_image1.png
    48
    358
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    149
    374
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use historical operation data of rotatable machines to determine fatigue state of machines as taught by Cheung to the disclosed invention of Mohammed/Mohanty.
	One of ordinary skill in the arts would have been motivated to make this modification because both Mohammed/Mohanty and Cheung use operational data and machine learning methods to predict the fatigue or rotatable machines. Cheung notes that a variety of machine learning techniques are capable of using such data: “The prediction is performed through the use of computational intelligence
algorithms, statistical and machine learning techniques, such as artificial neural networks, evolutionary algorithms, fuzzy sets, residual variance analysis, and others.” (Cheung 607). Further, that the useful life is associated with crack formation, “retirement times are traditionally determined using the safe life methodology which assumes that the probability of a crack forming in a component during its service lifetime remains below an acceptable level” (Cheung 606)

Regarding Claim 5
Mohammed/Mohanty/Cheung teaches the machine in claim 1. 
Further Cheung teaches, the obtained historical operational data associated with the second rotatable structure of the second machine is historical operational data associated with a plurality of rotatable structures of a plurality of machines for a plurality of aerial vehicles; the historical operational data comprises flight data associated with the plurality of aerial vehicles;  pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” pg 610 para. 1 “these FSCS parameters are already recorded by the flight data recorder found on most Helicopters”) and the historical operational data is collected by one or more sensors associated with a health and usage monitoring system of the plurality of aerial vehicles. (pg 609 “Flight State and Control System (FSCS) parameters were also simultaneously acquired, as well as data from accelerometers and other sensors installed at numerous locations on the aircraft”  the aircraft sensor which record parameters in Table 1 are associated with usage, and as described by Cheung are indicative of component fatigue life thus associated with health of aerial vehicles.)
For the reasons to combine Mohammed/Mohanty/Cheung see the rejection of claim 1

Regarding claim 6
Mohammed/Mohanty/Cheung teaches the machine in claim 1.
	Further, Mohammed teaches, constructing the non-physics based model. ( Section 4.3 ¶03-04 “A two layered feed-forward neural network trained using the back propagation algorithm was employed to perform shaft condition diagnosis….)
	Further Mohanty teaches, determining a fatigue crack growth rate associated with a plurality of cycles ( pg 10 “The direct crack growth prediction using PCA feature extraction technique is shown in Fig. 13.” 
    PNG
    media_image3.png
    302
    439
    media_image3.png
    Greyscale
 as shown in figure 13 the crack length for a plurality of cycles were determined. The plurality of cycles are the x axis of the graph. The rate is also displayed in the graph, as simply the rate of change.)
	For the reasons to combine Mohammed/Mohanty see rejection of claim 1.

Regarding Claim 14
Claim 14 is rejected for the reasons set forth in claim 1 and further…
Mohammed/Mohanty/Cheung teaches the machine in claim 1.
	Mohammed teaches, A computer-implemented method for predicting fatigue crack growth, comprising (Section 4.3 p3 “The MATLAB Neural Network Toolbox was used for this investigation” Matlab is a computer program, requiring memory and processors to implement programs developed in the environment)
	Further Mohanty teaches, a predicted fatigue crack growth of the first crack based on… real-time or near real-time operational data that causes fatigue crack growth. (pg 4 Gaussian process based Online predictive model column 2 “These sensor signals can be obtained at regular instances and after necessary signal processing, it can be fed to the GP input space to map the output space crack length or crack growth rate.” Signals are extracted, which are previously mapped to the operational data. These signals are then fed to the online model, which maps the signals to a predicted crack length, as shown in Figure 2. The descriptor “online” indicates that this analysis is performed in “real time”.)
Mohammed/Mohanty does not explicitly teach, wherein the historical operational data associated with the first rotatable structure of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of core speed, torque, or acceleration of the first rotatable structure, and wherein the historical operational data associated with the second rotatable structure of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of core speed, torque, or acceleration of the second rotatable structure;
Cheung however when addressing using operating parameters for fatigue life estimation using machine learning techniques,  wherein the historical operational data associated with the first rotatable structure of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of core speed, torque, or acceleration of the first rotatable structure, and wherein the historical operational data associated with the second rotatable structure of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of core speed, torque, or acceleration of the second rotatable structure;  (pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” Section 3 pg 610 “FSCS parameters are already recorded by the flight data recorder found on most Helicopters…The overall goal of this work was to develop computational models to generate accurate predictions for helicopter loads using flight state and control system (FSCS) parameters” the historical flight data contains several parameters associated with multiple engines or rotatable structures on multiple helicopters. The parameters include the claimed environmental condition data, speed and torque or rotatable structures, as highlighted in Table 1. Various environmental features such altitude and temperature, 1st and 2nd engine torque and rotor shaft torque, and finally rotor speed: 
    PNG
    media_image1.png
    48
    358
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    149
    374
    media_image2.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use historical operation data of rotatable machines to determine fatigue state of machines as taught by Cheung to the disclosed invention of Mohammed/Mohanty.
	One of ordinary skill in the arts would have been motivated to make this modification because Both Mohammed/Mohanty and Cheung use operational data and machine learning methods to predict the fatigue or rotatable machines. Cheung notes that a variety of machine learning techniques are capable of using such data: “The prediction is performed through the use of computational intelligence
algorithms, statistical and machine learning techniques, such as artificial neural networks, evolutionary algorithms, fuzzy sets, residual variance analysis, and others.” (Cheung 607). Further, that the useful life is associated with crack formation, “retirement times are traditionally determined using the safe life methodology which assumes that the probability of a crack forming in a component during its service lifetime remains below an acceptable level” (Cheung 606)
	For the reasons to combine Mohanty with Mohammed see rejection of claim 1.

Regarding Claim 21
	Mohammed/Mohanty/Cheung teaches the machine in claim 1.
	Further Mohammed teaches, wherein the first rotatable structure is a first rotor, a first shaft, or a first gear, and the second rotatable structure is a second rotor, a second shaft, or a second gear. ( Section 4.3 ¶02 “1000 files of vibration data were generated for every shaft for Ch1, Ch2 and Ch3. Half of these files were used to train the neural networks; the other half of the data set was used to test the networks performance with each case using 500 training patterns for each case of the condition. Those cases are: 1. Normal shaft 2. Faulty shaft with 40 % cut 3. Faulty shaft with 50 % cut 4. Faulty shaft with 60 % cut. ” test data was created for four different shafts, corresponding to rotatable structure of a machine, although the data seemed to be generated by a single test rig, described in Section 2.1, the data collected is representative of 4 machines each with a different shaft element, therefor corresponding to 4 different machines.)
For the reasons to combine Mohammed/Mohanty/Cheung see rejection of claim 1.

Regarding Claim 23
	Mohammed/Mohanty/Cheung teaches the machine in claim 21.
	Further Mohanty teaches, providing the predicted fatigue crack growth of the first crack to the non-physics based model to correlate a subsequent predicted fatigue crack growth of the first crack with the predicted crack growth of the first crack. (pg 4 Column 2 “Once the training input space and training output space are formed using equation (1-7), the new predicted mean and variance for a new test input space can be predicted.” Equation 2 pg 3 & column 1 “In equation (2) aN is the (Nx1) training output vector which in this case it is the crack length or crack growth rate” 
    PNG
    media_image4.png
    84
    511
    media_image4.png
    Greyscale
as can be seen in the equation which defined the transformation of the input space to the output space in the online model aN+1 is based on aN. The future crack prediction is based on the previous crack prediction.)

Regarding Claim 24
	Mohammed/Mohanty/Cheung teaches the machine in claim 1
	Further Mohanty teaches, wherein determining the predicted fatigue crack growth of the first crack comprises determining a predicted future development of the fatigue crack growth of the first crack (pg 10 column 1 ¶01 “For the present study, data from ct417a is used as the test specimen and ct419a, ct421a and ct423a are considered as training specimens. Figure 13 shows the predicted and actual crack lengths for ct417a specimen” the graph shows the result of using in online model to predict a future crack length.)
For the reasons to combine Mohammed/Mohanty/Cheung see rejection of claim 1.

Regarding Claim 25
	Mohammed/Mohanty/Cheung teaches the method in claim 14
	Further Mohammed teaches, determining, by the one or more processors, (Section 4.3 p3 “The MATLAB Neural Network Toolbox was used for this investigation” Matlab is a computer program, requiring memory and processors to implement programs developed in the environment.)
	Further Mohanty teaches, wherein determining… the predicted fatigue crack growth of the first crack comprises determining… a predicted future development of the fatigue crack growth of the first crack (pg 10 column 1 ¶01 “For the present study, data from ct417a is used as the test specimen and ct419a, ct421a and ct423a are considered as training specimens. Figure 13 shows the predicted and actual crack lengths for ct417a specimen” the graph shows the result of using in online model to predict a future crack length.)
For the reasons to combine Mohammed/Mohanty/Cheung see rejection of claim 1.

Regarding Claim 26
	Mohammed/Mohanty/Cheung teaches the machine in claim 1
	Further Mohammed teaches, Receiving operational data … while the first rotatable component of the first machine is rotating; ( Section 4.3 ¶02 “1000 files of vibration data were generated for every shaft for Ch1, Ch2 and Ch3. Half of these files were used to train the neural networks; the other half of the data set was used to test the networks performance with each case using 500 training patterns for each case of the condition. Those cases are: 1. Normal shaft 2. Faulty shaft with 40 % cut 3. Faulty shaft with 50 % cut 4. Faulty shaft with 60 % cut. ” test data was created for four different shafts, corresponding to rotatable structure of a machine, although the data seemed to be generated by a single test rig, described in Section 2.1, the data collected is representative of 4 machines each with a different shaft element, therefor corresponding to 4 different machines. Furthermore, the operational data is vibration data collected while the rotors are rotating.)
	Further Mohanty teaches, operational data that is indicative of causes of fatigue crack growth … comprises receiving operational data that is indicative of causes of fatigue crack growth in real-time or near real-time. (pg 4 Gaussian process based Online predictive model column 2 “These sensor signals can be obtained at regular instances and after necessary signal processing, it can be fed to the GP input space to map the output space crack length or crack growth rate.” Signals are extracted, which are previously mapped to the operational data. These signals are then fed to the online model, which maps the signals to a predicted crack length, as shown in Figure 2. The descriptor “online” indicates that this analysis is performed in “real time”. Given that this data is used to make the prediction, the data is indicative of causes of fatigue crack growth.)
For the reasons to combine Mohammed/Mohanty/Cheung see rejection of claim 1.

Regarding Claim 27
	Mohammed/Mohanty/Cheung teaches the process in claim 14
	Further Mohammed teaches, Receiving operational data … while the first rotatable component of the first machine is rotating; ( Section 4.3 ¶02 “1000 files of vibration data were generated for every shaft for Ch1, Ch2 and Ch3. Half of these files were used to train the neural networks; the other half of the data set was used to test the networks performance with each case using 500 training patterns for each case of the condition. Those cases are: 1. Normal shaft 2. Faulty shaft with 40 % cut 3. Faulty shaft with 50 % cut 4. Faulty shaft with 60 % cut. ” test data was created for four different shafts, corresponding to rotatable structure of a machine, although the data seemed to be generated by a single test rig, described in Section 2.1, the data collected is representative of 4 machines each with a different shaft element, therefor corresponding to 4 different machines. Furthermore, the operational data is vibration data collected while the rotors are rotating.)
	Further Mohanty teaches, operational data that is indicative of causes of fatigue crack growth … comprises receiving operational data that is indicative of causes of fatigue crack growth in real-time or near real-time. (pg 4 Gaussian process based Online predictive model column 2 “These sensor signals can be obtained at regular instances and after necessary signal processing, it can be fed to the GP input space to map the output space crack length or crack growth rate.” Signals are extracted, which are previously mapped to the operational data. These signals are then fed to the online model, which maps the signals to a predicted crack length, as shown in Figure 2. The descriptor “online” indicates that this analysis is performed in “real time”. Given that this data is used to make the prediction, the data is indicative of causes of fatigue crack growth.)
For the reasons to combine Mohammed/Mohanty/Cheung see rejection of claim 1.

Regarding Claim 30
	Mohammed/Mohanty/Chueng teaches the machine in claim 1
Further Chueng teaches, wherein the historical operational data associated with the first rotatable component of the first machine comprises historical environmental condition data for the first machine or data that comprises at least one of torque or acceleration of the first rotatable component, and wherein the historical operational data associated with the second rotatable component of the second machine comprises historical environmental condition data for the second machine or data that comprises at least one of torque or acceleration of the second rotatable component. (pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” Section 3 pg 610 “FSCS parameters are already recorded by the flight data recorder found on most Helicopters…The overall goal of this work was to develop computational models to generate accurate predictions for helicopter loads using flight state and control system (FSCS) parameters” the historical flight data contains several parameters associated with multiple engines or rotatable structures on multiple helicopters. The parameters include the claimed environmental condition data, speed and torque or rotatable structures, as highlighted in Table 1. Various environmental features such altitude and temperature, 1st and 2nd engine torque and rotor shaft torque, and finally rotor speed: 
    PNG
    media_image1.png
    48
    358
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    149
    374
    media_image2.png
    Greyscale
)


Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty in view of Yam et al “Intelligent Predictive Decision Support System for Condition-Based Maintenance” hereinafter Yam.

Regarding Claim 2
	Mohammed/Mohanty/Cheung teaches the machine in claim 1.
Further Mohammed teaches, wherein the operations further comprise:  generating, a first indication of the predicted fatigue crack growth of the first crack of the first rotatable structure; (pg 10 ¶02 “After successfully training the ANN networks, Ch1, Ch2 and Ch3 were then used to diagnose the shaft states for unseen patterns. The results show that they are very effective in distinguishing the four shaft condition states”)
	Mohammed/Mohanty/Cheung does not appear to explicitly teach and generating an automated maintenance message associated with the predicted fatigue crack growth of the first crack of the first rotatable structure
	Yam however when addressing generating a message associated with a predicted machine condition state teaches, and generating an automated maintenance message associated with the predicted fatigue crack growth of the first crack of the first rotatable structure (pg 389 “Fault developing trend analysis should be carried out, this analysis can indicate the possible problem areas in which an incipient fault has occurred or is likely to occur… When the monitored equipment parameters exceed the alarm level, alarms will be activated to alert operators and maintenance staff, indicating that a warning condition has occurred… If an equipment fault occurs again, the case-based diagnostic system will automatically pick up
the maintenance advice with trouble–cause–remedy from the maintenance case library” when the teachings of Yam are combined with Mohammed, a maintenance massage is associated with “the predicted fatigue crack growth of the first crack of the first rotatable structure”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to provide automated maintence suggestions based on predicted condition state of machinery as taught by Yam to the disclosed invention of Mohammed/Mohanty/Cheung.
	One of ordinary skill in the arts would have been motivated to make this modification because both Yam and Mohammed/Mohanty/Cheung employ neural network systems for monitoring machinery condition. Yam noted that a “forecasting function of the fault development trend
can be activated to assess the remaining lifetime of the defective component. With this remaining lifetime, planned corrective maintenance action can be arranged” (Yam Section 5.1 para. 1). This is beneficial because it “provides important information to enable maintenance activities to be planned in advance, so as to avoid an overstock of spare parts and to prevent fatal breakdown” (Yam pg 387)

Claims 4 and  are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty/Cheung/Yam in view of Lin et al. US publication number US-6205239-B1, hereinafter Lin.

Regarding claim 4
	Mohammed/Mohanty/Cheung/Yam teaches the machine in claim 2.
	Mohammed/Mohanty/Cheung/Yam does not appear to explicitly teach, performing one or more maintenance operations associated with the automated maintenance message associated with the predicted fatigue crack growth of the first crack of the first rotatable structure.
	However, Lin when addressing issues related to computer systems performing maintenance teaches, performing one or more maintenance operations associated with the automated maintenance message associated with the predicted fatigue crack growth of the first crack of the first rotatable structure. (Col 2 line 34-38 “the computer [processor] … to deliver a repair instruction to a repair tool… and a repair tool coupled to the computer for receiving a repair instruction therefrom and operable to perform the repair instruction” when the teachings of Lin are combined with Mohammed/Mohanty/Cheung/Yam, a maintenance massage is associated with “the predicted fatigue crack growth of the first crack of the first rotatable structure”)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a processor capable of directing maintenance through the use of a computer operated repair tool as taught by Lin to the disclosed invention of Mohammed/Mohanty/Cheung/Yam.
	One of ordinary skill in the arts would have been motivated to make this modification in order “to locate potential problems, identify problems, and take corrective action to obviate the source of the defect, and if possible, to repair the defect, [which] can make a significant difference in the performance of manufacturing process” (Lin Col 1 line 40-45)

Claim 7, 10 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty/Cheung in view of Buchmueller et al. US publication number US-10053236-B1, hereinafter Buchmueller.

Regarding claim 7
Mohammed/Mohanty/Cheung teach the machine in claim 1.
Further Cheung teaches, the operations further comprise obtaining environmental condition data ;  (pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” Section 3 pg 610 “FSCS parameters are already recorded by the flight data recorder found on most Helicopters)
Mohammed/Mohanty/Cheung does not appear to explicitly teach, determining the fatigue crack growth rate is based at least in part on the environmental condition data.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks teachesdetermining the fatigue crack growth rate is based at least in part on the environmental condition data (¶0029 Description “The operational data and the testing data may be provided to the machine learning system or tool to determine whether the data, individually or collectively, suggests that one or more pending or emerging microfractures, cracks”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate environmental data to in the operational data to determine fatigue crack growth as taught by Buchmueller to the disclosed invention of Mohammed/Mohanty/Cheung
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Regarding claim 10
Mohammed/Mohanty/Cheung teach the machine in claim 1
Mohammed/Mohanty/Cheung does not appear to explicitly teach, processing the historical operational data to determine one or more input features for training the non-physics based model using the machine learning technique wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches processing the historical operational data (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time or operating history or characteristics, or any other standard.”) to determine one or more input features for training the non-physics based model using the machine learning technique (¶0028 “data that is known to be associated with an unsatisfactory condition of the aerial vehicle, or a signature determined based on such data, may be provided to the machine learning system as training inputs”) wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles. (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time [analogous to count of known operation cycles] or operating history or characteristics, or any other standard”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to include historical data, consisting of at least machine run time, to the input for training a machine learning model as taught by Buchmueller to the disclosed invention of Mohammed/Mohanty/Cheung
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Regarding claim 17
Mohammed/Mohanty/Cheung teaches the process in claim 14.
Mohammed/Mohanty/Cheung does not appear to explicitly teach processing the historical operational data to determine one or more input features for training the non-physics based model using the machine learning technique wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles.
However, Buchmueller, when addressing issues related to automatic inspection of machines for component fracture using neural networks, teaches processing the historical operational data (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time or operating history or characteristics, or any other standard.”) to determine one or more input features for training the non-physics based model using the machine learning technique (¶0028 “data that is known to be associated with an unsatisfactory condition of the aerial vehicle, or a signature determined based on such data, may be provided to the machine learning system as training inputs”) wherein the one or more input features comprise at least one of a dwell time feature, a time-at-value feature, a time-above-value feature, a rolling window feature or a count of known operation cycles. (¶0061 “The signature may be compared to a baseline signature for the aerial vehicle, a predicted signature for the aerial vehicle based on the aerial vehicle's age, run time [analogous to count of known operation cycles] or operating history or characteristics, or any other standard”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to include historical data, consisting of at least machine run time, to the input for training a machine learning model as taught by Buchmueller to the disclosed invention of Mohammed/Mohanty/Cheung
One of ordinary skill in the arts would have been motivated to make this modification in order to provide additional data indicative of “whether the aerial vehicle [machine] requires maintenance, or whether the aerial vehicle [machine] may be used in further operations” (Buchmueller Description ¶0010)

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty/Cheung, further in view of Kennedy et al. US publication number US-10284585-B1, hereinafter Kennedy.

Regarding claim 12
Mohammed/Mohanty/Cheung teach the machine in claim 1.
Mohammed/Mohanty/Cheung does not appear to explicitly teach the non-physics based model comprises a random forest model and the random forest model comprises a classification model and a regression model.
	However, Kennedy, when addressing issues related to computer based pattern recognition using Random Forest models teaches the non-physics based model comprises a random forest model (¶0015 “A random forest is machine-learning technique”) the random forest model comprises a classification model and a regression model. (¶0033 “In some embodiments, there are two types of decision trees, a classification tree having discrete classification buckets and a regression trees having continuous classification variables”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a random forest model capable of outputting classifications and/or outputting a continuous regression as taught by Kennedy to the disclosed invention of Mohammed/Mohanty/Cheung
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a computer system for pattern recognition that uses a Random Forest model.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty/Cheung, further in view of Buchmueller et al. US publication number US-10053236-B1, hereinafter Buchmueller, Further in view of Goldfine et al. US publication number US-8494810-B2, hereinafter Goldfine.

Regarding claim 16
Mohammed/Mohanty/Cheung teaches the process in claim 14.
Further, Mohammed/Mohanty teaches, constructing the non-physics based model (Section 4.3 ¶03-04 “A two layered feed-forward neural network trained using the back propagation algorithm was employed to perform shaft condition diagnosis….)	
Further Mohanty teaches, determining a fatigue crack growth rate associated with a plurality of cycles ( pg 10 “The direct crack growth prediction using PCA feature extraction technique is shown in Fig. 13.” 
    PNG
    media_image3.png
    302
    439
    media_image3.png
    Greyscale
 as shown in figure 13 the crack length for a plurality of cycles were determined. The plurality of cycles are the x axis of the graph.)
Further Cheung teaches, obtaining environmental condition data (pg 609  Table 1 “A total of 65 hours of flight test data was obtained from the survey, which included the measurements from 321 strain gauges” from table 1 
    PNG
    media_image1.png
    48
    358
    media_image1.png
    Greyscale
, environmental condition data.)
Mohammed/Mohanty/Cheung does not appear to explicitly teach the fatigue crack growth rate is based at least in part on the environmental condition data; [the model] is based at least in part on the fatigue crack growth rate.
Additionally, Goldfine, when addressing issues related to flaw growth prediction teaches the fatigue crack growth rate is based at least in part on the environmental condition data; [the model] is based at least in part on the fatigue crack growth rate. (Goldfine ¶ 0069 “The flaw [crack] growth rate predicted by the model may depend on the operating conditions [including environmental conditions taught by Cheung] incurred during each cycle by the component”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate determining a fatigue crack growth rate associated with a plurality of cycles as taught by Goldfine to the disclosed invention of Mohammed/Mohanty/Cheung.
	One of ordinary skill in the arts would have been motivated to make this modification in order to detect component failure “caused by the development and growth of flaws in the component” (Goldfine Col 1 ¶ 2)

Claim 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed/Mohanty/Cheung Further in view of Hu et al. “probabilistic analysis on crack growth life of turbine disk under lcf-creep through experimental data” hereinafter Hu.

Regarding claim 28
Mohammed/Mohanty/Cheung teaches the machine in claim 1.
Mohammed/Mohanty/Cheung does not appear to explicitly teach wherein the first machine is a gas turbine engine, a turbine machine, an internal combustion engine, or a transmission
However Hu when addressing issues related to FCG in a turbine disk teaches, wherein the first machine is a gas turbine engine, a turbine machine, an internal combustion engine, or a transmission (pg 1 column 2 ¶01 “Once the stochastic FCCG model is established, it can be used for the probabilistic damage tolerance analysis and design of the turbine components made of GH4133B material… At last, considering random characteristics of material parameters and load including rotational speed and temperature, a failure function is established based on the stochastic FCCG model.” The Fatigue Crack Growth Model, can be used to analyze rotating machinery such as a turbine machine.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate to use the FCG model to study crack growth in a turbine machine as taught by Hu to the disclosed invention of Mohammed/Mohanty/Cheung.
	One of ordinary skill in the arts would have been motivated to make this modification because “The need for cost-effective designs has resulted in the
development of probabilistic analysis to quantify the effects of these uncertainties to improve the components’ reliability…Thus the purpose of this paper is to carry out a probabilistic analysis on crack growth life of turbine disk under LCF-creep” (Abstract Hu)

Regarding claim 29
Mohammed/Mohanty/Cheung teaches the method in claim 14.
Mohammed/Mohanty/Cheung does not appear to explicitly teach wherein the first machine is a gas turbine engine, a turbine machine, an internal combustion engine, or a transmission
However Hu when addressing issues related to FCG in a turbine disk teaches, wherein the first machine is a gas turbine engine, a turbine machine, an internal combustion engine, or a transmission (pg 1 column 2 ¶01 “Once the stochastic FCCG model is established, it can be used for the probabilistic damage tolerance analysis and design of the turbine components made of GH4133B material… At last, considering random characteristics of material parameters and load including rotational speed and temperature, a failure function is established based on the stochastic FCCG model.” The Fatigue Crack Growth Model, can be used to analyze rotating machinery such as a turbine machine.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate to use the FCG model to study crack growth in a turbine machine as taught by Hu to the disclosed invention of Mohammed/Mohanty/Cheung.
	One of ordinary skill in the arts would have been motivated to make this modification because “The need for cost-effective designs has resulted in the development of probabilistic analysis to quantify the effects of these uncertainties to improve the components’ reliability…Thus the purpose of this paper is to carry out a probabilistic analysis on crack growth life of turbine disk under LCF-creep” (Abstract Hu)

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122